Citation Nr: 0417077	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran was in the Army National Guard from February 1990 
to March 1994 and served on active duty from December 7, 1990 
to May 23, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which, in pertinent part, 
denied service connection for degenerative disease of the 
lumbosacral spine (claimed as middle and lower back pain).  
The issue has also been described as service connection for 
residuals of a back injury, currently diagnosed as 
degenerative disc disease.  Consequently, the Board has 
recharacterized the issue on appeal as listed above.  The 
veteran testified at an RO hearing in December 2003; a copy 
of the hearing transcript is associated with claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
statement dated May 24, 2004 that was received by the Board 
in June 2004, the veteran requested a videoconference hearing 
at the RO before a Veterans Law Judge.  Such a hearing must 
be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  The claims file does not reflect that 
the veteran has yet been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to comply with the veteran's 
request for a videoconference hearing.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




